Per Curiam:
It is apparent that a considerable part of the value which the commissioners have placed upon the lands of appellants is based upon their proximity to the barge canal. Weight has been given to the opinion of appellants’ witnesses to the effect that these lands are available as a suitable place for receiving and shipping freight by the barge canal. We think the evidence insufficient to justify a finding that the possibility of *948such use affects the present market value of the lands. It does not appear what amount of excavation or dredging in the bed of Onondaga lake will be necessary to permit canal boats to pass from the canal channel to this property, or the expense thereof, or whether the owners of these lands have or can acquire the right to do such dredging; nor does it appear that such use of these lands can probably be made with profit to the owner within any such period of time as to affect their present market value. These considerations we think sufficient to support the order setting aside the report of the commissioners and appointing others in their place. The order is affirmed, with costs. All concurred. Order affirmed, with costs.